UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1812



STEVEN J. GARVIN; DIANE E. GARVIN;        I.S.P.
COMPANY, a West Virginia corporation,

                                            Plaintiffs - Appellants,

          versus


SOUTHERN STATES INSURANCE EXCHANGE COMPANY;
ANN BORAAS; DAVID BURTON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-04-73-1)


Submitted:   January 11, 2006             Decided:   January 23, 2006


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William A. Kolibash, PHILLIPS, GARDILL, KAISER & ALTMEYER,
P.L.L.C., Wheeling, West Virginia; Philip G. Haddad, MACCORKLE,
LAVENDER, CASEY & SWEENEY, P.L.L.C., Morgantown, West Virginia;
Joseph G. Nogay, SELLITTI, NOGAY & McCUNE, P.L.L.C., Weirton, West
Virginia, for Appellants. Stephen R. Brooks, Carol Ann Marunich,
FLAHERTY, SENSABAUGH & BONASSO, P.L.L.C., Morgantown, West
Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Steven   J.   Garvin,   Diane   E.    Garvin,   and   I.S.P.   Company

(“appellants”) appeal from a grant of summary judgment in favor of

Southern States Insurance Exchange Company, Ann Boraas, and David

Burton as to appellants’ claims against David Burton (“Burton”).

The case arises from appellants’ insurance claims based on damage

to their horses from allegedly adulterated horse feed.         Appellants

brought a number of claims under the West Virginia Unfair Trade

Practices Act and also alleged a claim for fraud against Burton.

The district court concluded that the fraud claims against Burton

as alleged by appellants were time-barred under the applicable West

Virginia statute of limitations, and entered summary judgment

against appellants on this claim.         As part of the same order, the

district court denied appellants’ “renewed” motion to remand, and

appellants challenge this decision on appeal as well.               We have

reviewed the record and conclude that appellants’ arguments lack

merit.   Accordingly, we affirm on the reasoning of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                     3